Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-14 and 16-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the plurality of antennas respectively comprise a circular polarized antenna comprising a conductive ring-shaped body having an inner hole, a circular isolator connected to the conductive ring-shaped body, and a linear polarized antenna connected to the circular polarized antenna and the circular isolator and extending outward from the circular isolator, wherein the linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, and wherein the linear polarized antenna extends orthogonal to a radius of the circular polarized antenna; and an access module configured to downconvert the received signal to generate an in-phase signal and a quadrature phase signal, execute a music algorithm to determine angles of arrival of the received signal as received at the plurality of antennas. 
Claims 3-10 depend therefrom.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of downconverting the received signal to generate an in-phase signal and a quadrature phase signal; executing a music algorithm to determine angles of arrival of the received signal as received at the plurality of antennas; while executing the music algorithm, collecting analytic signal samples of the signal received at each of the plurality of antennas to generate a received data matrix, wherein while generating the received data matrix converting an in-phase and quadrature phase sample vector to a 
Claims 12-14, 16 and 18-19 depend therefrom.
Regarding independent claim 17, patentability exists, at least in part, with the claimed features of downconverting the received signal to generate an in-phase signal and a quadrature phase signal; executing a music algorithm to determine angles of arrival of the received signal as received at the plurality of antennas; performing a clean method comprising: performing an iterative process comprising removing source signals, one at a time, using a calibrated array manifold comprising the plurality of antennas, and forcing a position of a source signal to an offset location and recalculating angle of arrival direction of a remaining signal; and while performing the iterative process, converging to a new set of impinging angles of arrival. 
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of wherein the plurality of antennas as a system comprise a first circular polarized antenna comprising a conductive ring-shaped body having an inner hole, a first circular isolator connected to the conductive ring-shaped body, and a first linear polarized antenna connected to the first circular polarized antenna and the first circular isolator and extending outward from the first circular isolator, wherein the first linear polarized antenna comprises a sleeve, and a conductive element extending through the sleeve, and wherein the first linear polarized antenna extends orthogonal to a radius of the first circular 
Claims 21 depends therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/HASAN ISLAM/Primary Examiner, Art Unit 2845